Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department in 1984. He maintains an office for the practice of law in the City of Albany.
On February 1, 2012, respondent entered a guilty plea in Albany County Court to two felony counts of aggravated harassment in the second degree. Petitioner has instituted an investigation of the matter. Respondent has tendered his resignation by affidavit dated March 6, 2012, in substantial compliance with the rules of this Court (see 22 NYCRR 806.8).
We accept respondent’s disciplinary resignation, which petitioner advises it does not oppose, and, in accordance with our rules, order his disbarment from the practice of law (see 22 NYCRR 806.8 [b]).
*1502Rose, J.E, Spain, Kavanagh, Stein and Garry, JJ.,
concur. Ordered that respondent’s resignation application is accepted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).